UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7048


RONNIE A. NOEL,

                       Plaintiff – Appellant,

          v.

LIEUTENANT COLONEL     KUMER; ROSETTA BOWLES; PAYTEL PHONE
SYSTEM; MEDICAL DIRECTOR; DENISE Y. LUNFORD, Commonwealth
Attorney;   WILLIAM   KAVANAH,   Arresting  Officer; JAMES
HINGELEY, Supervisor, Albemarle Public Defender's Office;
VOPA, Virginia Office of Protection and Advocacy,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00200-GEC-RSB)


Submitted:   September 25, 2014       Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Ronnie A. Noel, Appellant Pro Se. Carlene Booth Johnson, PERRY
LAW FIRM, PC, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie         Noel    seeks          to   appeal          the   district     court’s

orders    denying       his      motion       for      a   preliminary         injunction        and

dismissing some, but not all, of the defendants in his 42 U.S.C.

§ 1983 (2012) action.              As to the dismissal order, this court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain         interlocutory             and    collateral        orders,      28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                   The dismissal

order Noel seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                                 Accordingly, we

dismiss this portion of the appeal for lack of jurisdiction.

            The       denial           of     a    preliminary           injunction        is     an

immediately        appealable               interlocutory          order.            28      U.S.C.

§ 1292(a)(1).         We have reviewed the record in light of Noel’s

challenges       to   the       denial       of    injunctive           relief      and   find    no

reversible     error,       as    we        conclude       the    district       court    did    not

abuse its discretion in concluding that Noel failed to make the

requisite showing.               See Winter v. Natural Res. Def. Council,

Inc.,    555     U.S.      7,     20    (2008)         (requirements          for    preliminary

injunction); Dewhurst v. Century Aluminum Co., 649 F.3d 287, 290

(4th Cir. 2011) (standard of review).                            Accordingly, we affirm in

part,    insofar      as    Noel       challenges          the    district       court’s      order

denying    a     preliminary            injunction.               We    dispense      with      oral

                                                   2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  3